DETAILED ACTION
This Action is in response to Applicant’s response filed on 02/17/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Lyman (US 2020/0161005 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaes (WO 2019/106061 A1) in view of Lyman (US 2020/0161005 A1).

	
Consider claims 1, 10 and 16, Nicolaes discloses a method comprising:
[claim 10: A computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors: (paragraph 32)]
[claim 16: one or more computer processors (paragraph 30); and a memory containing a program which when executed by the one or more computer processors performs an operation (paragraph 32)]
receiving a first image to be processed to identify rib fractures; (paragraph 30; a 3D image processor (101) for receiving and processing 3D image data of said subject)
(paragraph 30; producing two or more sets of 3D voxels, wherein each of the sets corresponds to the entire said 3D image, and wherein each of the sets consists of equal voxels of different dimensions), using a first machine learning model (paragraph 45; The use of two sets of voxels at the start will provide two convolved outputs.  Each set of voxels is being analyzed using its own separate CNN network.) wherein each ROI in the first set of ROIs corresponds to a first potential fracture; (paragraph 30; a voxel classifier (104) for assigning said voxels one or more class probabilities of a voxel to contain a fracture using a computational model; and a fracture probability estimator (103) for estimating the probability of the presence of a vertebral fracture in said subject.)
attempting to verify the first potential fracture in the first ROI by processing the upsampled first ROI using a second machine learning model.  (paragraph 44; a classification layer receiving an input from said one or more fully connected layers to perform final classification)
Nicolaes fails to specifically disclose in response to identifying a first ROI of the first set of ROIs, upsampling the first ROI to yield an upsampled first ROI that is higher resolution than the first ROI.
In related art, Lyman discloses in response to identifying a first ROI of the first set of ROIs, upsampling the first ROI to yield an upsampled first ROI that is higher resolution than the first ROI.  (paragraphs 345; Final feature maps can be generated at each layer, starting at the lowest resolution layer, and upsampling the results to generate the final feature maps at higher resolution layers. In particular, resolution preserving nonlinear transformations can be incrementally applied be on a channel-wise concatenation of a previous feature map of the current layer and the upsampled feature map of the previous layer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lyman into the teachings of Nicolaes to effectively improve existing models.

Allowable Subject Matter
Claims 2-9, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
MacKinnon (“Artificial intelligence in fracture detection: transfer learning from deep convolutional neural networks”, see IDS) is relevant prior art not applied in the rejection(s) above.  MacKinnon discloses a study that provided proof of concept for the use of transfer learning from deep CNNs pre-trained on real world images for the analysis of plain medical radiographs.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street


	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665